Case 1:20-cv-00169-JAW Document 10 Filed 08/12/20 Page 1 of 2            PageID #: 58



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

WADE BRAYMAN,                           )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )     No. 1:20-cv-00169-JAW
                                        )
MAJOR RAYMOND PORTER et al.,            )
                                        )
             Defendants.                )

      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On May 13, 2020, Wade Brayman filed a complaint against Major Raymond

Porter from the Waldo County Sheriff’s Office, Captain Sean Maguire and Captain

Gary Crafts of the Somerset County Sheriff’s Office, and Gregg Ellis, a physician’s

assistant at Somerset County Jail, alleging that he received inadequate medical care

at the jail. Compl. (ECF No. 1); id., Attach. 1 (List of Offenses). Mr. Brayman filed a

motion for leave to proceed in forma pauperis on June 4, 2020, which the Magistrate

Judge granted on June 5, 2020. Appl. to Proceed Without Prepayment of Fees (ECF

No. 4); Order Granting Mot. for Leave to Proceed in Forma Pauperis (ECF No. 6). The

Magistrate Judge screened the Complaint pursuant to 28 U.S.C. § 1915A(a) and

issued a recommended decision on July 7, 2020, concluding the Court should dismiss

Mr. Brayman’s Complaint against Major Porter and Captain Crafts and permit him

to proceed against Mr. Ellis and Captain Maguire on his deliberate indifference

medical treatment claim. Recommended Decision After Review of Pl.’s Compl. (ECF
Case 1:20-cv-00169-JAW Document 10 Filed 08/12/20 Page 2 of 2       PageID #: 59



No. 9) (Recommended Decision).    Mr. Brayman did not file an objection to the

recommended decision.

      The Court has reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. The Court

concurs with the recommendations of the Magistrate Judge for the reasons set forth

in his Recommended Decision and determines no further proceeding is necessary.

      The Court AFFIRMS the Recommended Decision of the Magistrate Judge

(ECF No. 9). The Court DISMISSES Major Raymond Porter and Captain Gary Crafts

as Defendants and permits Wade Brayman to proceed against Captain Sean Maguire

and Gregg Ellis on the deliberate indifference medical treatment claim in his

Complaint (ECF No. 1).

      SO ORDERED.

                                            /s/ John A. Woodcock, Jr.
                                            JOHN A. WOODCOCK, JR.
                                            UNITED STATES DISTRICT JUDGE

Dated this 12th day of August, 2020




                                        2
